                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      CV 17-04229-R (SHK)                                   Date: June 5, 2019
 Title: Johnnie Darnell Cox v. City of Inglewood, et al.



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                         Not Reported
               Deputy Clerk                                           Court Reporter


    Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
               None Present                                            None Present


Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE


         On March 7, 2019, the Court issued its Report and Recommendation (“R&R”),
recommending dismissal of all official capacity claims raised in the original complaint, with
prejudice. See ECF No. 46, R&R at 23. If Plaintiff wished to continue to pursue official capacity
claims against these individuals, Plaintiff was required to file objections to the R&R in accordance
with the procedures set forth in the R&R. See Id. at 24. On May 13, 2019, the Court received
what appeared to be an amended complaint filed by Plaintiff. On May 14, 2019, the Court issued
its Minute Order Re: Amended Complaint wherein the Court rejected the filing because Plaintiff
failed to seek leave to amend and because Plaintiff erroneously sought to include claims that the
Court had recommended in its R&R dismissal with prejudice. Plaintiff was given until May 28,
2019 to file a Motion for Leave to Amend his complaint, along with his proposed amended
pleading, and to object to the R&R, if he chose to do so choose.

        To date, Plaintiff has failed to file a Motion for Leave to Amend or object to the R&R
within the allotted time nor has he requested an extension of time within which to do so.

        Accordingly, on or before June 14, 2019 Plaintiff is ORDERED to either (a) advise the
Court that he does not desire to pursue this action; (b) if plaintiff does desire to pursue this
action, show good cause in writing, if any exists, why plaintiff has not timely filed with the Court
his Motion for Leave to Amend with his proposed Amended Complaint, and why the Court
should not recommend that this action be dismissed for failure to prosecute and failure to comply
with the Court’s prior Order; or (c) file his required documents to continue with his case.

 Page 1 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
Plaintiff is forewarned that, if he fails to do either of the provided options, the Court will deem
such failure a further violation of a Court order justifying dismissal, and also deem such failure as
further evidence of a lack of prosecution on Plaintiff’s part.


        IT IS SO ORDERED.




 Page 2 of 2                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk DC
